13-3739
Uciechowski v. Town of Fallsburg


                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
14th day of October, two thousand fourteen.

PRESENT:
            ROSEMARY S. POOLER,
            REENA RAGGI,
            PETER W. HALL,
                  Circuit Judges.
_____________________________________

Joan Uciechowski,

                           Plaintiff-Appellant,

                  v.                                                   13-3739

Town of Fallsburg, Ivan Kalter, Matthew R.
Robinson, Tracy Scheuering, AKA Tracy Green,
Brendan Pavese, Jason Berger, County of Sullivan,
and Joey Z. Drillings

                  Defendants-Appellees.
_____________________________________

FOR PLAINTIFF-APPELLANT:                          Joan Uciechowski, pro se, Hurleyville, N.Y.

FOR DEFENDANTS-APPELLEES:                         Stephen J. Gaba, Drake, Loeb, Heller, Kennedy,
                                                  Gogerty, Gaba & Rodd PLLC (Adam L. Rodd, on
                                                  the brief), New Windsor, N.Y., for Town of
                                             Fallsburg, Ivan Kalter, Matthew R. Robinson, Tracy
                                             Scheuering, AKA Tracy Green, Brendan Pavese,
                                             and Jason Berger

                                             Thomas J. Cawley, Sullivan County Attorney’s
                                             Office, Monticello, N.Y., for County of Sullivan
                                             and Joey Z. Drillings

     Appeal from a judgment of the United States District Court for the Southern District of
New York (Briccetti, J.).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the district court is AFFIRMED.

       Joan Uciechowski, proceeding pro se, appeals from a judgment entered on September 4,
2013, in the United States District Court for the Southern District of New York (Briccetti, J.)
granting summary judgment in favor of the defendants and dismissing her complaints brought
under 42 U.S.C. § 1983 and New York State law. We assume the parties’ familiarity with the
underlying facts, the procedural history of the case, and the issues on appeal.

        We review orders granting summary judgment de novo and focus on whether the district
court properly concluded that there was no genuine issue as to any material fact and the moving
party was entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson, LLP, 321
F.3d 292, 300 (2d Cir. 2003). We are required to resolve all ambiguities and draw all inferences
in favor of the nonmovant. See Nationwide Life Ins. Co. v. Bankers Leasing Ass’n., Inc., 182
F.3d 157, 160 (2d Cir. 1999).

         A plenary review of the record reveals that the district court properly granted summary
judgment in favor of the defendants. We affirm substantially for the reasons set forth by the
district court in its thorough and well-reasoned decision. Additionally, Uciechowski failed to
raise any arguments either with respect to her state law claims or claims based on events
occurring before March 3, 2008. She has therefore waived review of these issues on appeal. See
LoSacco v. City of Middletown, 71 F.3d 88, 92–93 (2d Cir. 1995).

      We have considered all of Uciechowski’s arguments and find them to be without merit.
Accordingly, we AFFIRM the judgment of the district court. Each side to bear its own costs.

                                             FOR THE COURT:

                                             Catherine O’Hagan Wolfe, Clerk




                                                2